366 U.S. 419 (1961)
HERRIN TRANSPORTATION CO.
v.
UNITED STATES ET AL.
No. 837.
Supreme Court of United States.
Decided May 22, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS.
Carl L. Phinney for appellant.
Solicitor General Cox, Assistant Attorney General Loevinger, Richard A. Solomon, Robert W. Ginnane and James Y. Piper for the United States, and Ewell H. Muse, Jr. for Strickland Transportation Co., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.